United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 03-2139
                                ___________

Samuel E. Haley, Jr.,                  *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
William Galloway; Mason; Jimmy         *
Payne; Plummer; Grimm; Michael         * [UNPUBLISHED]
Kemna; Jean Ann Johnson; Ann Page; *
Russell Hollowell; Shanna Keeter;      *
Amy Gertz; D. Greene; L. Carr; P.      *
Gans; John Doe; Matthews,              *
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: March 19, 2004

                               Filed: March 26, 2004
                                ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.
        Missouri inmate Samuel E. Haley, Jr., appeals the district court’s1 orders
disposing of his 42 U.S.C. § 1983 action. Having carefully reviewed the voluminous
record in this case, we conclude that the district court was required to grant
defendants’ motion to dismiss Haley’s lawsuit for failure to exhaust administrative
remedies. See 42 U.S.C. § 1997e(a) (prisoner shall not bring § 1983 prison-
conditions lawsuit before exhausting available administrative remedies). After the
served defendants moved to dismiss, Haley did not present proof he had exhausted
all the medical/retaliation claims raised in his original complaint, his supplement, and
his motion to reopen. See Johnson v. Jones, 340 F.3d 624, 627 (8th Cir. 2003)
(dismissal required when inmate has not administratively exhausted before filing
lawsuit); Graves v. Norris, 218 F.3d 884, 885-86 (8th Cir. 2000) (per curiam)
(dismissal proper where at least some of claims were unexhausted).

      Accordingly, we need not address Haley’s remaining arguments on appeal, and
we affirm the dismissal of Haley’s lawsuit, but we modify the dismissal to be without
prejudice. See Chelette v. Harris, 229 F.3d 684, 688 (8th Cir. 2000), cert. denied, 531
U.S. 1156 (2001). We also deny Haley’s pending motions.
                       ______________________________




      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
                                          -2-